Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  September 30, 2019                                                                               Bridget M. McCormack,
                                                                                                                  Chief Justice

  157006                                                                                                 David F. Viviano,
                                                                                                         Chief Justice Pro Tem

                                                                                                       Stephen J. Markman
                                                                                                            Brian K. Zahra
                                                                                                      Richard H. Bernstein
  WHITNEY HENDERSON,                                                                                  Elizabeth T. Clement
           Plaintiff-Appellee,                                                                        Megan K. Cavanagh,
                                                                                                                       Justices
  v                                                                SC: 157006
                                                                   COA: 334105
                                                                   Macomb CC: 2015-002323-NI
  ERIC M. KING, D & V EXCAVATING, LLC,
  and ESURANCE PROPERTY AND
  CASUALTY INSURANCE COMPANY,
             Defendants-Appellees,
  and
  USAA CASUALTY INSURANCE COMPANY,
           Defendant-Appellant,

  and
  VMC CONTRACTING, LLC,
          Defendant.

  __________________________________________/

         By order of May 29, 2018, the application for leave to appeal the November 28,
  2017 judgment of the Court of Appeals was held in abeyance pending the decision in Dye
  v Esurance Property & Casualty Ins Co (Docket No. 155784). On order of the Court, the
  case having been decided on July 11, 2019, 504 Mich ___ (2019), the application is again
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court.

         CAVANAGH, J., did not participate due to her prior relationship with Garan Lucow
  Miller, P.C.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          September 30, 2019
           a0923
                                                                              Clerk